EXHIBIT 10-7

 

LOAN AND SECURITY AGREEMENT

 

LOAN AND SECURITY AGREEMENT made this 17th day of December 2009 by and between
OMEGA FLEX, INC., a Pennsylvania corporation with a usual address of 213 Court
Street, Suite 701, Middletown, Connecticut (the “Borrower”) and SOVEREIGN BANK,
a federal savings bank with a usual address of 1350 Main Street, Springfield,
Massachusetts (hereinafter referred to as the "Bank").

 

In consideration of the mutual covenants herein contained, it is agreed as
follows:

 

1.

DEFINITIONS AND ACCOUNTING TERMS.

 

1.1. Defined Terms. As used in this Agreement, the following terms have the
following meanings. Capitalized terms not defined in this Agreement shall have
the meaning ascribed to those terms in the Note. Terms defined in the singular
to have the same meaning when used in the plural and vice versa:

 

"Agreement" means this Loan and Security Agreement, as amended, supplemented, or
modified from time to time.

 

"Business Day" means any day other than a Saturday, Sunday, or other day on
which commercial banks in Massachusetts are authorized or required to close
under the laws of the Commonwealth of Massachusetts.

 

"Code” means the Internal Revenue Code of 1986, as amended from time to time,
the regulations promulgated thereunder and the published interpretations
thereof.

 

"Collateral" shall mean the all of the Borrower’s property that is subject to
the grant of a security interest as provided in this Agreement to the Bank, and
as such meaning is assigned to such term as shown in the same form as Schedule A
attached.

 

"Debt” means (1) indebtedness or liability for borrowed money (including all
amounts owed to the Bank); (2) obligations evidenced by bonds, debentures,
notes, or other similar instruments; (3) obligations for the deferred purchase
price of property or services (including trade obligations); (4) obligations as
lessee under Capital Leases; (5) current liabilities in respect of unfunded
vested benefits under Plans covered by ERISA; (6) obligations under letters of
credit; (7) obligations under acceptance facilities; (8) all guaranties,
endorsements (other than for collection or deposit in the ordinary course of
business), and other contingent obligations to purchase, to provide funds for
payment, to supply funds to any Person or entity, or otherwise to assure a
creditor against loss; and (9) obligations secured by any Liens, whether or not
the obligations have been assumed.

 

1

 



--------------------------------------------------------------------------------

"Default" means any of the events specified in Section 12, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

 

"Event of Default" means any of the events specified in Section 12, provided
that any requirement for the giving of notice, the lapse of time or both, or any
other condition has been satisfied.

 

"GAAP" means generally accepted accounting principles consistently applied, in
accordance with financial reporting standards from time to time defined by the
United States Financial Accounting Standards Board and in effect among
nationally recognized certified public accounting firms in the United States.

 

"Insolvent" The Borrower shall be considered to be "Insolvent” when any of the
following events shall have occurred whereby the Borrower (a) shall generally
not pay within ninety (90) days from when due (excepting, however, bonafide
contests related thereto or unless consented to, in writing, by the Bank), or
shall be unable to pay, or shall admit in writing its inability to pay its debts
as such debts become due; or (b) shall make an assignment for the benefit of
creditors, or petition or apply to any tribunal for the appointment of a
custodian, receiver, or trustee for it or a substantial part of its assets; or
(c) shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution, or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect; or (d) shall have had any
such petition or application filed or any such proceeding commenced against it
in which an order for relief is entered or an adjudication or appointment is
made, and which remains undismissed for a period of ninety (90) days or more; or
(e) shall take any corporate action indicating its consent to, approval of, or
acquiescence in any such petition, application, proceeding, or order for relief
or the appointment of a custodian, receiver, or trustee for all or any
substantial part of its properties; or (f) shall suffer any such custodianship,
receivership, or trusteeship to continue undischarged for a period of ninety
(90) days or more.

 

"Lien" means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, encumbrance, lien (statutory or other), or
preference, priority, or other security agreement or preferential arrangement,
charge, or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable law of any jurisdiction to evidence any of the
foregoing).

 

"Loan” or “Loans" shall collectively mean the Revolving Loan and any future loan
as made by the Bank to Borrower, as either or all may be further amended,
modified, substituted or otherwise affected from time to time and shall include
any additional credit facilities provided to the Borrower by the Bank from time
to time.

 

2

 



--------------------------------------------------------------------------------

"Loan Account" means the account upon the books of the Bank in which will be
recorded all Loans made by the Bank to the Borrower pursuant to this Agreement,
all payments made on such Loans and other appropriate debits and credits.

 

"Loan Document(s)" means this Agreement, the Note and/or other documents related
to the transactions discussed in this Agreement as the same may be amended,
modified or supplemented from time to time.

 

“Maturity Date” means December 31, 2010, and as that date may be extended,
renewed or modified.

 

"Notes" shall collectively mean the Revolving Note executed by the Borrower in
favor of the Bank and all other notes executed and delivered by the Borrower to
the Bank presently and in the future from time to time, all as the same may be
amended, modified or supplemented from time to time.

 

"Obligation" and "Obligations" shall mean any and all liabilities and
obligations of the Borrower to the Bank of every kind and description, direct or
indirect, absolute or contingent, primary or secondary, due or to become due,
arising hereunder or hereafter arising, regardless of how they arise or by what
agreement or instrument they may be evidenced, and includes obligations to
perform acts and refrain from taking action as well as obligations to pay money,
including, without limitation, the Note and the Loan Documents, as defined
herein.

 

 

“Permitted Liens” shall have such meaning as defined in paragraph 10.1 below.

 

"Person" means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, or- other entity of whatever nature.

 

"Prime Rate" means the rate of interest as announced from time to time by the
Bank as its Prime Rate, it being understood that such rate is a reference rate
and not necessarily the lowest rate of interest charged by the Bank.

 

"Principal Office" means the Bank's office at 1350 Main Street, Springfield,
Massachusetts 01608.

 

"Revolving Business Credit Note" or “Revolving Note” or “Note” shall mean the
Revolving Line of Credit Note dated the same date as this Agreement in the
original principal amount of up to Fifteen Million ($15,000,000.00) Dollars, as
executed by Borrower in favor of the Bank and as more particularly described in
Section 2.1, and as such Note may be further amended, supplemented or modified
from time to time.

 

“Revolving Loan” or “Line of Credit Loan” shall have the same meaning as defined
in Section 2.1.

 

3

 



--------------------------------------------------------------------------------

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 11.2, and all
financial data submitted pursuant to this Agreement shall be prepared in
accordance with such principles.

 

1.3       Loan Accounts; Monthly Statements. The Bank shall keep a record
(either in the Loan Accounts or elsewhere, as the Bank may from time to time
elect) of all interest, services charges, costs, expenses, and other debits owed
the Bank on account of the loan arrangements contemplated hereby and of all
credits against such amounts so owed. The outstanding amount of all Loans shall
be evidenced each month by the Bank’s records of disbursements and balances in
the form of a written statement.

 

2.

TERMS OF REVOLVING LOAN.

 

2.1       Revolving Loan; Availability; Purpose. From time to time the Bank
shall, unless the Borrower shall be then in Default, make revolving loan(s) (the
“Revolving Loan”) to the Borrower of such amounts as the Borrower may request
and the Bank may approve in its reasonable discretion; provided, however, that
the aggregate principal amount of the Revolving Loan at any time outstanding
shall not exceed Fifteen Million ($15,000,000.00) Dollars. The Revolving Loan
shall be evidenced by the Revolving Note to be executed and delivered by the
Borrower to the Bank upon the execution of this Agreement.

 

2.2       Interest Rate. The annual interest rate of the Revolving Loan shall be
the Bank's Prime Rate plus three quarters (.75%) percent, or the LIBOR Rate plus
three (3.0%), as more particularly described in the Note and as selected by the
Borrower from time to time.

 

2.3       Advances. Advances will be made in the Bank’s reasonable discretion
and so long as the Borrower is not in Default. The Revolving Loan will be due
and payable on December 31, 2010 despite the enumeration of an Event of Default,
set forth herein and despite the use of any express or implied term. The
obligation of the Bank to make initial advances to the Borrower is subject to
the conditions precedent in Section 4, below. The obligation of the Bank to make
any subsequent advances is subject to the conditions precedent that: (a) no
event has occurred and is continuing which would constitute an Event of Default;
(b) no event would constitute an Event of Default; (c) the Bank has, upon
request, received a certificate signed by a duly authorized officer of the
Borrower stating that all representations and warranties contained in this Loan
Agreement are correct as though made on and as of the date of such certificate;
(d) the Bank has received such other approvals, opinions, or documents as the
Bank may reasonably request; and (e) there has been no material adverse change
in the financial condition of the Borrower since the date of the latest
financial statement delivered to the Bank.

 

The Borrower agrees that the Bank may, in its reasonable discretion and provided
that the Borrower is not in Default, and only through the undersigned officer of
the Bank (or in the undersigned officer's absence another officer of the Bank),
make loan advances of the principal amount of the Revolving Note to the Borrower
upon written authority only of any officer executing the Borrower’s Banking
Resolutions on behalf of the Borrower. The Bank may deliver the Revolving Loan
proceeds by direct deposit to any demand deposit account of the

 

4

 



--------------------------------------------------------------------------------

Borrower with the Bank or otherwise, as so authorized, and all such Revolving
Loan advances as evidenced by the Revolving Note and any amendment thereto shall
represent binding obligations of the Borrower and any endorser(s) thereunder.

 

Interest shall be calculated on the basis of a 360 day year over the actual
number of elapsed days. All payments made hereunder shall be applied first to
the payment of fees and expenses, second to late charges hereunder, third to the
payment of interest, and then the balance, if any, shall be applied to the
payment of principal.

 

The Bank agrees to review the Revolving Loan for renewal and modification on
December 31 of each year, at which time the Revolving Loan may be extended,
modified or terminated by the Bank.

 

2.4       Repayment.  Beginning on the date which is thirty (30) days from the
date of the Note and continuing on the same day of each month thereafter until
the Maturity Date, the Borrower shall make to Bank payments of interest only on
the outstanding principal balance of all Loan Advances from the day that an
advance is made. The periodic interest payments due under this Section 2.4 shall
be the sum of the daily interest amounts accruing during the relevant monthly
interest period, calculated as (a) the total aggregate amount of all outstanding
Loan Advances determined daily as of 1 p.m. Eastern Time during that monthly
interest period, (b) multiplied by the interest rate applicable to those Loan
Advances, (c) divided by 360. THE ENTIRE OUTSTANDING PRINCIPAL BALANCE
(INCLUDING ANY BALLOON PAYMENT) AND ALL ACCRUED AND UNPAID INTEREST SHALL BE DUE
AND PAYABLE IN FULL ON DECEMBER 31, 2010.

 

2.5       Use of Proceeds.  The proceeds of the Revolving Loan hereunder shall
be used by the Borrower to provide working capital and to fund dividends.   The
Borrower will not, directly or indirectly, use any part of such proceeds for the
purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to any Person for the purpose of purchasing or carrying any such
margin stock, or for any purpose which violates, or is inconsistent with,
Regulation X of such Board of Governors.

 

2.6       Late Payment.  The Borrower shall pay, upon billing therefor, a “Late
Fee” equal to five (5%) percent of the entire amount of any payment of
principal, interest, or both, which is not paid in full within fifteen (15) days
of the due date thereof. Late fees are: (a) payable in addition to, and not in
limitation of, the Default Rate, (b) intended to compensate Bank for
administrative and processing costs incident to late payments, (c) are not
interest, and (d) shall not be subject to refund or rebate or credited against
any other amount due.

 

2.7        Interest at Maturity or Default.  Upon the occurrence and during the
continuance of an Event of Default with respect to the outstanding principal
balance of the Revolving Loan, interest shall be payable with respect to the
outstanding principal balance of the Revolving Loan and any unpaid interest at a
rate equal to five (5.00%) percent per annum above the rate otherwise in effect
under the Note (the “Default Rate”).

 

5

 



--------------------------------------------------------------------------------

2.8       Unused Fees. In connection with the Revolving Loan, the Borrower
agrees to pay a fee on any difference between the total amount of principal
available under the Revolving Note (the "Commitment") and the total aggregate
amount of all outstanding Loan Advances, determined daily as of 1 p.m. Eastern
Time, during the specified period.  Such amount (the "Unused Fee") will be sum
for each day during the calendar quarter of (a) the difference of the Commitment
and the total aggregate amount of all Loan Advances outstanding each day as of 1
p.m. Eastern Time, (b) multiplied by 0.175%, (c) divided by 360. This fee is due
on December 31, 2009 for the then current calendar quarter, and on the same day
of each following quarter until the Maturity Date.

 

2.9.      Automatic Payment; Method of Payment. The Borrower hereby authorizes
the Bank to automatically deduct from Borrower’s account numbered 75860017955
any amount due under this Loan Agreement (“Automatic Payments”). If the funds in
said account are insufficient to advance funds to cover any payment, Bank shall
not be obligated to advance funds to cover the payment. At any time and for any
reason, Borrower or Bank may voluntarily terminate such Automatic Payments.
Whenever any payment to be made under this Loan Agreement shall be stated to be
due on a day other than a Banking Day, such charge shall be subject to the
Modified Following Business Day Convention and any such extension of time shall
in such case be included in the computation of the payment of accrued interest.

 

3.

RESERVED.

 

4.

CONDITIONS PRECEDENT.

 

The obligation of the Bank to make the Loans shall be subject to the condition
precedent that the Bank shall have received on or before the day of the first
advance under such Loans each of the following, in form and substance
satisfactory to the Bank and its counsel:

 

 

4.1

Execution of Note. The Note duly executed by the Borrower.

 

4.2       Evidence of Authority and Incumbency of Representatives. Certified (as
of the date of this Agreement) copies of all action taken by the Borrower,
including resolutions of and of its directors, authorizing the execution,
delivery, and performance of the Loan Documents to which it is a party and each
other document to be delivered pursuant to this Agreement together with a
certificate (dated as of the date of this Agreement) of its corporate secretary
certifying the names and true signatures who may act on behalf of the Borrower
and who are authorized to sign the Loan Documents to which the Borrower is a
party and the other documents to be delivered by the Borrower under this
Agreement.

 

4.3       Other Related Documents. The Bank shall have received such other
approvals, opinions, certificates, conditions or documents as the Bank may
reasonably request, including:

 

4.3.1    Evidence of the Borrower’s legal existence and good standing in the
jurisdiction of its incorporation and its usual address stated above, together
with evidence from the jurisdiction of its incorporation that all taxes due and
payable have been paid. The

 

6

 



--------------------------------------------------------------------------------

Certificates of Insurance for the Borrower’s policies of casualty, property, and
liability insurance required by the provisions of Section 9.5 herein.

 

4.3.2    All documents necessary to perfect a first security interest in the
Collateral pledged by the Borrower pursuant to Section 6 below.

 

4.3.3    The payment of a commitment fee to the Bank in the amount of 25 basis
points ($18,750) on the $7,500,000 incremental increase over the existing
$7,500,000 line of credit.

 

 

4.3.4

Certified copies of the Borrower’s Articles of Incorporation and By-laws.

 

4.3.5    An opinion of the Borrower’s counsel in a form satisfactory to the
Bank’s counsel.

 

4.3.6    All other documents which are required in reasonable discretion of the
Bank and its counsel.

 

4.4       Subordination. All debt owed by the Borrower to any Person, excluding
all trade payables, including, but not limited to, any officer, director and/or
shareholder shall be fully subordinated to the Bank’s Loans.

 

4.5       Additional Documents. All instruments relating to each advance shall
be satisfactory to the Bank, and the Bank shall have been furnished with any
such additional documents, reports, certificates, affidavits or other
information in a form and substance satisfactory to the Bank as Bank may
reasonably require to evidence compliance by the Borrower with all the
provisions of this Agreement.

 

5.

PROMISE TO PAY. The Borrower promises to pay:

 

5.1       Obligations. All Obligations of the Borrower to the Bank, including,
but not limited to, the Obligations evidenced by the Revolving Note with
interest at the rate set forth or in the manner determined in accordance with
the aforesaid Revolving Note.

 

5.2       Taxes. Any and all taxes, charges and expenses of every kind or
description which are the obligations of the Borrower, paid or incurred by the
Bank with respect to the loans or financial accommodations made or any
Collateral therefor, or the collection or realization upon the same, together
with interest thereon at the highest rate permitted by law.

 

6.

SECURITY INTEREST GRANTED; COLLATERAL.

 

6.1       Grant of First Security Interest; Collateral of Borrower. In
consideration of the Revolving Loan and other financial accommodations made to
the Borrower by the Bank, the Borrower hereby grants to the Bank a security
interest in all of its tangible and intangible assets, as more particularly
described in Schedule A attached hereto, in the products and proceeds thereof,
in all accessions and additions thereto, and in all replacement and
substitutions therefore,

 

7

 



--------------------------------------------------------------------------------

whether now owned or hereafter acquired (collectively referred to as
"Collateral"). The security interest is hereby granted in order to secure
payment and performance of all of the Borrower's Obligations including, without
limitation, the Revolving Loan as well as all future debts, liabilities,
advances and other Obligations of the Borrower to the Bank.

 

6.2       The Borrower hereby irrevocably authorizes the Bank at any time and
from time to time to file in any Uniform Commercial Code jurisdiction any
initial financing statements and amendments thereto that (a) indicate the
Collateral (i) as all assets of the Borrower or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of the Commonwealth
of Massachusetts or such jurisdiction, or (ii) as being of an equal or lesser
scope or with greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the Commonwealths of
Massachusetts for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether the Borrower is an organization,
the type of organization and any organization identification number issued to
the respective Obligor and, (ii) in the case of a financing statement filed as a
fixture filing, a sufficient description of the real property to which the
Collateral relates. The Borrower agrees to furnish any such information to the
Bank promptly upon request.

 

7.

Intentionally omitted.

 

8.

REPRESENTATIONS AND WARRANTIES OF THE BORROWER.

 

The Borrower represents and warrants to the best of their knowledge and as of
the date of this Agreement, that:

 

8.1.      Legal Existence; Authority; Standing of Borrower. The Borrower is a
corporation duly organized, validly existing and in good standing under the laws
of Pennsylvania. The Borrower has full power to own its properties and conduct
its business as now conducted, and to enter into and perform this Agreement. The
Borrower is in good standing in each jurisdiction in which the present conduct
of its business requires that it be qualified to do business. The execution and
delivery of this Agreement, the Note and all related documents has been duly
authorized and evidence valid and binding obligations of the Borrower, except as
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting creditors’ rights generally or by general equitable principles.

 

8.2       Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be, legal, valid
and binding obligations of the Borrower in accordance with their respective
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally or by general equitable principles.

 

8.3       Title of Assets and Collateral; Priority of Security. The Borrower has
good and marketable title to, or valid leasehold interests in, all material
properties and assets used in its business, real and personal, and,
specifically, to all of the Collateral and the Borrower will defend the title to
the Collateral against all persons and against all claims and demands

 

8

 



--------------------------------------------------------------------------------

whatsoever, and the Borrower shall keep the Collateral free of any lien,
encumbrance or charge except for the Permitted Liens.

 

8.4       Labor Disputes and Acts of God. As of the date of this Agreement,
neither the business nor the properties of the Borrower are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy, or other
casualty (whether or not covered by insurance), materially and adversely
affecting such business or properties or the operation of the Borrower.

 

8.5       Other Agreements. Except as disclosed in Schedule 8.5, the Borrower is
not a party to any indenture, loan or credit agreement, or to any lease or other
agreement or instrument, or subject to any charter or corporate restriction
which could have a material adverse effect upon its business, properties or
financial condition of the Borrower, or the ability of the Borrower to carry out
its obligations under the Loan Documents to which it is a party. The Borrower is
not in default in any material respect in the performance, observance, or
fulfillment of any of the material obligations, covenants, or conditions
contained in any agreement or instrument material to its business to which it is
a party.

 

8.6       Litigation. Except as disclosed in Schedule 8.6 attached hereto, there
is no pending or threatened action, suit, proceeding or investigation, to its
knowledge, threatened against or affecting it or any of its assets before or by
any court or other governmental authority which, if determined adversely to it,
would have a material adverse effect on its financial condition, business or
prospects or the value of any Collateral.

 

8.7       No Defaults. The Borrower has satisfied all judgments, and is not in
default with respect to any judgment, writ, injunction, decree, rule or
regulation of any court, arbitrator, or Federal, state, municipal, or other
governmental authority, commission, board, bureau, agency or instrumentality,
domestic or foreign, which would have a material adverse effect on the
Borrower’s financial condition, properties or business.

 

8.8       Operation of Business. The Borrower possesses all licenses, permits,
franchises, patents, copyrights, trademarks, and trade names, or rights thereto,
necessary to conduct business substantially as now conducted and as presently
proposed to be conducted, and to the best of its knowledge and belief, the
Borrower is not in violation of any valid rights of others with respect to any
of the foregoing.

 

8.9       Environment. To the best of its knowledge and belief, the Borrower has
duly complied with, and its businesses, operations, assets, equipment, property,
leaseholds, or other facilities are in compliance with, the provisions of all
applicable Federal, state, and local environmental, health, and safety laws,
codes and ordinances, and all rules and regulations promulgated thereunder,
except for such failures to comply as do not and will not have a materially
adverse effect on their business. The Borrower has not received notice of, nor
know of, facts which might constitute any material violations of any Federal,
state, or local environmental, health, or safety laws, codes or ordinances, and
any rules or regulations promulgated thereunder with respect to its businesses,
operations, assets, equipment, property, leaseholds, or other facilities.

 

9

 



--------------------------------------------------------------------------------

 

8.10     The Borrower has filed all tax returns (Federal, state, and local) or
necessary extensions required to be filed and paid all taxes, assessments, and
governmental charges and levies thereon to be due, including interest and
penalties.

 

9.

AFFIRMATIVE COVENANTS.

 

So long as any Obligation shall remain unpaid or unperformed, the Borrower will:

 

9.1       Maintenance of Existence. Preserve and maintain its existence and good
standing in jurisdiction of its incorporation, and qualify and remain qualified
as a foreign corporation in each jurisdiction in which the present conduct of
its business requires that it be qualified to do business.

 

9.2       Maintenance of Records. Keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Borrower required to be
reflected herein by GAAP.

 

9.3       Maintenance of Properties. Maintain, keep, and preserve all of its
material properties (tangible and intangible) necessary or useful in the lawful
and ordinary conduct of its business in good working order and condition,
ordinary wear and tear excepted.

 

9.4       Conduct of Business. Continue to engage in a business of the same
general type as conducted by it on the date of this Agreement, unless otherwise
consented to by the Bank, which consent will not be unreasonably withheld.

 

9.5       Maintenance of Insurance. Obtain and maintain, at the Borrower’s
expense, as the case may be, insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance shall provide so-called "all-risk" casualty
and property damage as well as personal liability insurance including extended
coverage, all in amounts of property and casualty insurance and with insurance
carriers reasonably approved by the Bank. In no event shall the amounts of
property and casualty insurance be less than (i) the appraised value of the
insurable Collateral, or (ii) whatever amounts are necessary to avoid any
co-insurance provision therein. Coverage included in the policy or policies
insuring the Collateral shall not be less than that encompassed by fire,
extended coverage, vandalism and malicious mischief, with perils broadened to
include so-called "all risk of physical loss". All policies will contain a
standard loss payee and additional insured endorsement and will provide that the
Bank is loss payee and additional insured and will also provide for a thirty
(30) day advance written notice to the Bank of any policy cancellation or
material modification or change.

 

The Bank and the Borrower recognize, however, that the Borrower issues limited
product warranties relating to its products sold in the ordinary course of
business.

 

10

 



--------------------------------------------------------------------------------

Upon the occurrence and continuance of an Event of Default, the Bank is and will
be authorized and empowered it its sole option to collect and receive or cause
to be collected and received for its account the proceeds of any insurance
policy covering the Collateral. Otherwise, the Borrower shall collect and
receive its insurance proceeds with checks paid jointly to the Borrower and the
Bank as Loss Payee and Additional Insured.

 

9.6       Compliance With Laws. Comply in all material respects with all
applicable laws, rules, regulations, and orders, such compliance to include,
without limitations, paying before the same become delinquent all taxes,
assessments, and governmental charges imposed upon it or upon its property, the
failure of which would have a material adverse effect on the Borrower’s
properties, financial condition, or business. Notwithstanding the foregoing, the
Borrower shall have the right to diligently contest such taxes, assessments
and/or governmental charges as such may arise, but so long as the Borrower
remains in compliance with the financial covenants enumerated in Section 11.

 

9.7       Environment. Except for such failures as shall not have a materially
adverse effect on any of the Borrower’s business, be and remain in compliance
with the provisions of all applicable federal, state, and local environmental,
health, and safety laws, codes and ordinances, and all rules and regulations
issued thereunder; notify the Bank immediately of any notice of an unpermitted
discharge of hazardous material or environmental complaint received from any
governmental agency or any other party; notify the Bank immediately of an
unpermitted discharge of hazardous material from or affecting its premises
reportable to any state or federal regulatory agency; immediately contain and
remove the same, in compliance with all applicable laws; promptly pay any fine
or penalty assessed in connection therewith, except such assessments as are
being contested in good faith, against which adequate reserves have been
established; permit the Bank to inspect the premises, to conduct tests thereon,
and to inspect all books, correspondence, and records pertaining thereto; and at
the Bank's request, and at Borrower’s expense, provide a report of a qualified
environmental engineer, satisfactory in scope, form, and content to the Bank,
and such other and further assurances reasonably satisfactory to the Bank that
the condition has been corrected.

 

9.8       Place of Business. Promptly notify the Bank in writing of any addition
to, change in, or discontinuance of its place of business as shown in this
subsection. The Borrower’s usual place of business will be 213 Court Street,
Suite 701, Middletown, Connecticut.

 

9.9       Location of Collateral. Keep all of the Collateral including all
records of accounts and contract rights at its place of business referred to in
Section 9.8 above or at 451 Creamery Way, Exton, PA.

 

9.10     Taxes and Assessments. Pay or cause to be paid all taxes, assessments
and other charges of every nature which may be levied or assessed against the
Collateral, or for which the Borrower is liable when due, except as it, in good
faith and by appropriate proceedings, shall be contesting the validity or the
amount thereof, and against which adequate reserves have been established. In
the event that the Borrower fails to pay such taxes, assessments, costs and
expenses which the Borrower is required to pay, or in the event that the
Borrower fails to keep the Collateral free from other security interests, liens
or encumbrances, the Bank may (but shall

 

11

 



--------------------------------------------------------------------------------

not be required to) pay any such taxes, assessments, costs and expenses, and any
amounts so paid shall constitute additional indebtedness secured hereby. The
Borrower agrees that during each and every fiscal year it shall accrue all
current tax liabilities, required withholding of income taxes of employees, and
required Social Security and unemployment contributions, and pay the same when
they shall become due, except such liabilities as are being contested in good
faith, against which adequate reserves have been established. The Borrower
further represents and warrants that it has paid all such tax liabilities
currently that the failure to pay would have a material and adverse effect on
its financial condition, business and properties.

 

9.11     Depository Relationship. Maintain a substantial depository relationship
with the Bank, which includes maintaining the Bank as its principal depository
for its funds, including deposits for payroll taxes and income taxes, savings,
certificates of deposit, general demand deposit account, and such other accounts
as may be permitted relating to all of its operations.

 

9.12     Additional Payments. If the Bank incurs any additional cost arising
from or relating to any requirement of any law of the United States of America,
any regulation, order, interpretation, ruling or official directive or guideline
(whether or not having the force of law) of the Board of Governors of the
Federal Reserve System, the Comptroller of the Currency, the Federal Deposit
Insurance Corporation or any other board or governmental or administrative
agency of the United States of America which shall impose, increase, modify or
make applicable to this Agreement or the Notes or cause to be included in, any
reserve, special deposit, calculation used in the computation of regulatory
capital standards, assessment or other requirement which imposes on the Bank any
cost that is attributable to the maintenance of this Agreement or Notes, then
the Bank shall notify the Borrower at least 30 days prior to the due date for
the payment of those increased costs. The determination of the increased costs
may be made by the Bank (a) as it reasonably deems those costs as applicable to
this Agreement or the Notes, including, in each case, the borrowed and the
unused portion thereof, and (b) based upon the Bank's reasonable allocation of
the aggregate of such costs. In the event any such additional cost is a
continuing cost, a fee payable to the Bank may be imposed upon the Borrower
periodically for so long as any such additional cost is deemed applicable to the
Bank, in an amount determined by the Bank to be necessary to compensate the Bank
for any such additional cost. The reasonable determination by any Bank of the
existence and amount of any such additional cost shall, in the absence of
manifest error, be conclusive. Such additional payments shall accrue and apply
only from time of notice from the Bank to the Borrower.

 

9.13     Maintenance of Collateral; Inspection. Maintain the Collateral, or such
portion of the Collateral which is tangible property, in good condition and
repair, ordinary wear and tear excepted, and, other than in the ordinary course
of business, will not cause the property to be wasted or destroyed in any
manner, and will not to the best of the Borrower’s knowledge use the Collateral
in violation of any provisions of this Agreement, of any applicable statute,
regulation or ordinance, or of any policy insuring the Collateral if such use
would have a material and adverse effect on the Borrower’s financial condition,
business or properties. The Borrower shall at all reasonable times upon
reasonable notice and during business hours, and from time to time, allow the
Bank, by or through any of its officers, agents, attorneys, accountants or other
designees, to examine, inspect or make extracts from any of such Borrower’s
books and records, or to examine and inspect the Collateral and other operations
of such Borrower’s business.

 

12

 



--------------------------------------------------------------------------------

 

9.14     Maintenance of Ownership, Business, Operation and Management. The
Borrower will at all times maintain its ownership interests, business operations
and experienced and competent professional senior management in substantial
similarity with those operations as they exist at time of this Agreement, with
respect to its businesses and properties and no changes will be made without the
Bank’s written consent ,which consent shall not be unreasonably withheld or
delayed.

 

9.15     Debt. The Borrower has provided the Bank with a complete and correct
Financial Statement detailing all of its credit agreements, indentures, purchase
agreements, guaranties, capital Leases, and other investments, agreements, and
arrangements presently in effect providing for or relating to extensions of
credit (including agreements and arrangements for the issuance of letters of
credit or for acceptance financing) in respect of which the Borrower is in any
manner directly or contingently obligated; and the maximum principal or face
amounts of the credit in question, which are outstanding and which can be
outstanding, are correctly stated, and all Liens of any nature given or agreed
to be given as security therefor are correctly described or indicated in such
financial statements.

 

9.16     Additional Appraisals. Upon an uncured and continuing Event of Default,
the Bank may reasonably require additional appraisal(s) to the Collateral,
including any portion thereof, the cost of such appraisal(s) shall be at the
sole cost and expense of the Borrower.

 

10.

NEGATIVE COVENANTS.

 

So long as the Note shall remain unpaid or any credit accommodation remains in
effect hereunder, the Borrower will not after the date of this Agreement:

 

10.1     Liens. Create, incur, assume, or suffer to exist, any Lien upon or with
respect to any of its properties, now owned or hereafter acquired, except the
following “Permitted Liens”:

 

 

a)

Liens in favor of the Bank;

 

b)        Liens for taxes or assessments or other government charges or levies
if not yet due and payable or, if due and payable, if they are being contested
in good faith by appropriate proceedings and for which appropriate reserves are
maintained;

 

c)         Liens imposed by law, such as mechanics', materialmen's, landlords',
warehousemen's, and carriers' Liens, and other similar Liens, securing
obligations incurred in the ordinary course of business which are not past due
for more than thirty (30) days or which are being contested in good faith by
appropriate proceedings and for which appropriate reserves have been
established;

 

d)        Liens under workers' compensation, unemployment insurance, Social
Security, or similar legislation;

 

13

 



--------------------------------------------------------------------------------

e)         Liens, deposits, or pledges to secure the performance of bids,
tenders, contracts (other than contracts for the payment of money), leases
(permitted under the terms of this Agreement), public or statutory obligations,
surety, stay, appeal, indemnity, performance or other similar bonds, or other
similar obligations arising in the ordinary course of business; and

 

f)         Judgment and other similar Liens arising in connection with court
proceedings, provided the execution or other enforcement of such Liens is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings.

 

g)        Those prior security interests granted by the Borrower to others as
listed in Schedule 6.1 attached hereto.

 

 

Items a) through g) are hereby known as “Permitted Liens”.

 

 

10.2

Debt. Create, incur, assume, or suffer to exist, any Debt, except:

 

a)         Debt of the Borrower under this Agreement or the Notes, of even date;

 

 

b)

Debt of the Borrower subordinated on terms satisfactory to the Bank;

 

 

c)

Debt of the Borrower secured by purchase-money liens permitted herein; and

 

 

d)

Debt to normal and usual trade creditors.

 

10.3     Mergers. Merge with, become merged into, consolidate with or otherwise
recapitalize with any other corporation or entity unless the Borrower is the
surviving entity and such merger, consolidation or other recapitalization would
not cause a default under any of the documents executed in connection with the
Loans.

 

10.4     No Loans or Investments. Make loans to or investments in any individual
or business entity, without the prior approval of the Bank, which approval will
not be unreasonably withheld or delayed, other than:

 

a)         evidences of indebtedness issued or guaranteed by the United States
of America which have a maturity date of not more than one year from the date of
acquisition;

 

b)        certificates of deposit, notes, acceptances and repurchase agreements
having a maturity of not more than one year from the date of acquisition by the
Bank; and interest bearing accounts in the Bank; and

 

c)         accounts in any money market mutual fund (e.g., no equities or bonds)
having total assets in excess of $250,000,000.

 

14

 



--------------------------------------------------------------------------------

10.5     Guaranties, Etc. Other than for its subsidiary, Omega Flex Limited
(“Subsidiary”) relating to the payment by the Subsidiary of rent under a real
estate lease for manufacturing premises located in Banbury, England, assume,
guaranty, endorse, or otherwise be or become directly or contingently
responsible or liable, (including, but not limited to, an agreement to purchase
any obligation, stock, assets, goods, or services, or to supply or advance any
funds, assets, goods, or services, or an agreement to maintain or cause such
Person to maintain a minimum working capital or net worth, or otherwise to
assure the creditors of any Person against Loss) for obligations of any Person,
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business.

 

10.6     Limitation on Fundamental Changes. The Borrower shall not convey, sell,
lease or otherwise dispose of all or substantially all of its property, assets
or business; enter into any transaction not in the usual course of business and,
if a legal entity, (i) make any change in its capital structure or in any of its
business objectives, purposes and operations which might in any way adversely
affect the ability of the Borrower to repay the Obligations, (ii) merge or
consolidate with or into any other firm or corporation or change its name, or
(iii) permit a transfer of more than 10% of its equity interests without the
prior written consent of the Bank.

 

10.7     Limitation on Disposition of Assets. The Borrower shall not, other than
the disposition of finished goods in the ordinary course of business, sell,
exchange or otherwise dispose of all or any material portion of its assets, or
any interest therein, without the express written authorization of the Bank.

 

10.8     Limitation on Acquisitions. The Borrower shall not acquire, directly or
indirectly, any subsidiaries or affiliates without the prior written consent of
the Bank, which consent will not be unreasonably withheld or delayed.

 

11.

FINANCIAL REPORTING REQUIREMENTS AND FINANCIAL COVENANT.

 

So long as any Note shall remain unpaid or any credit accommodation remains in
effect hereunder, the Borrower will furnish to the Bank:

 

11.1     Borrower’s Annual Financial Statements; Tax Returns. The Borrower shall
furnish to Bank on an annual basis and in any event, within ninety (90) days of
its fiscal year end, copies of its updated annual report on Form 10-K corporate
financial statements on an audited basis and all other financial information as
Bank may reasonably require, all in form and substance satisfactory to Bank.

 

11.2     Quarterly Reporting. On a quarterly basis, beginning with the quarter
ending March 31, 2009, the Borrower shall provide the Bank, within forty five
(45) days from the end of each quarter, with copies of its 10Q financial
statement and compliance certificate.

 

11.3     Notice of Litigation. Promptly after the commencement thereof, notice
of all actions, suits, and proceedings before any court or governmental
department, commission, board, bureau, agency, or instrumentality, domestic or
foreign, affecting the Borrower which, if

 

15

 



--------------------------------------------------------------------------------

determined adversely to the Borrower could have a material adverse effect on the
financial condition, properties, or operations of the Borrower.

 

11.4     Notice of Defaults and Events of Default. As soon as possible and in
any event within five (5) days after which the Borrower knows of the occurrence
of each Default or Event of Default, a written notice setting forth the details
of such Default or Event of Default and the action which is proposed to be taken
by the Borrower with respect thereto. For purposes of this Section 11.4,
Borrower’s knowledge shall be limited to the personal knowledge of Borrower’s
chief executive officer, chief operational officer or chief financial officer.

 

11.5     General Information. Such other information respecting the condition or
operations, financial or otherwise, of the Borrower or the Collateral as the
Bank may from time to time reasonably request.

 

11.6     Financial Covenant. So long as the Revolving Loan remains available to
the Borrower, the Borrower shall maintain the following financial covenants:

 

11.6.1 Minimum Operating Cash Flow to Total Debt Service. The ratio of the
Borrower’s (i) the total aggregate amount of Operating Cash Flow for the four
most recently completed fiscal quarters to (ii) the total aggregate amount of
its Total Debt Service (“Debt Service” shall mean scheduled principal and
interest owed by the Borrower to any Person) for the four most recently
completed fiscal quarters shall be at least 1.25 to 1.0.

 

This covenant shall be calculated and measured as follows:

 

EBITDA less non-financed capital expenditures less cash taxes paid , divided by
interest expense plus current maturities of long term debt.

 

11.6.2 Funded Debt to Tangible Net Worth Ratio. The ratio of Borrower’s (i)
Funded Debt to its (ii) tangible net worth shall be less than 2.00 to 1.0 as
determined in accordance with GAAP consistently applied. “Funded Debt” shall
mean the Borrower’s loans and obligations with a maturity of one year or more
which bears interest including the Note.

 

Both of these covenants described in 11.6.1 and 11.6.2 are to be tested
quarterly, based upon the Borrowers financial statements which are to be
provided by the Borrower to the Bank in accordance with Sections 11.1 and 11.2,
above, and tested as of the end of each fiscal quarter .

 

 

12.

EVENTS OF DEFAULT.

 

If any of the following events shall occur:

 

12.1     If the Borrower shall fail to pay the principal of, or interest on, the
Obligations, or any amount of the Note, within fifteen (15) days from when due
and payable;

 

16

 



--------------------------------------------------------------------------------

 

 

12.2

Failure to maintain insurance as required in section 9.5 of this Agreement;

 

12.3     Any representation or warranty made by the Borrower in this Agreement
or which is contained in any certificate, document, or other written statement
signed by the Borrower’s chief executive officer or chief financial officer, and
furnished at any time under or in connection with any Loan Document, shall prove
to have been incorrect, incomplete, or misleading in any material respect on or
as of the date made;

 

12.4     The Borrower shall fail to perform or observe any term, covenant, or
agreement contained herein or in any other Loan Document within thirty (30) days
after written notice of such failure (other than failure under Section 12.1,
12.2 or 12.3 above for which no notice is required);

 

12.5     Any default on the part of any the Borrower shall exist, and shall
remain unwaived or uncured beyond the expiration of any applicable notice and/or
grace period, under any note, contract, agreement or understanding now existing
or hereafter entered into with or for the benefit of the Bank in any capacity or
capacities;

 

12.6     Except as permitted herein, dissolution, merger or consolidation of the
Borrower;

 

12.7     Material uninsured loss or theft, uninsured substantial damage or
destruction, unauthorized sale or encumbrance to or of any material amount of
any of the Collateral in excess of reasonably expected recoveries under
insurance policies;

 

12.8     Unauthorized sale, pledge or encumbrance of all or any part of the
Collateral without the Bank’s consent, except as otherwise permitted hereunder;

 

12.9     Failure by the Borrower (a) to pay any indebtedness for borrowed money
(other than as evidenced by the Notes) of the Borrower in an amount or amounts
in the aggregate greater than $250,000 as the case may be, or any interest or
premium thereon, when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), or (b) to perform or observe any term,
covenant, or condition on its part to be performed or observed under any
agreement or instrument relating to any such indebtedness, when required to be
performed or observed, if the effect of such failure to perform or observe is to
accelerate; or any such indebtedness shall be declared to be due and payable, or
required to be prepaid (other than by a regularly scheduled required
prepayment), prior to the stated maturity ;

 

 

12.10

If the Borrower shall become Insolvent;

 

12.11   One or more judgments, decrees, or orders for the payment of money in
excess of One Million Dollars ($1,000,000.00) in the aggregate shall be rendered
against the Borrower and such judgments, decrees, or orders shall continue
unsatisfied and in effect for a period of thirty (30) consecutive days without
being vacated, discharged, satisfied, or stayed or bonded pending appeal;

 

17

 



--------------------------------------------------------------------------------

12.12   This Agreement shall at any time after its execution and delivery and
for any reason cease (a) to create a valid and perfected security interest in
and to the property purported to be subject to this Agreement; or (b) to be in
full force and effect or shall be declared null and void, or the validity or
enforceability thereof shall be contested by the Borrower or the Borrower shall
deny it has any further liability or obligation under this Agreement;

 

12.13   The occurrence of any material adverse change in the existing or
prospective financial condition of the Borrower;

 

then, and in any such event, the Bank may, notwithstanding any time or credit
allowed by any instrument evidencing a liability, after notice or demand declare
the Note, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Note, all such
interest, and all such amounts shall become and be forthwith due and payable.
Upon the occurrence and during the continuance of any Event of Default, the Bank
is hereby authorized at any time and from time to time, after notice, to
exercise any or all of its rights and remedies described in Section 13 below.

 

13.

RIGHTS AND REMEDIES.

 

In addition to declaring immediately due and payable all amounts represented by
the Borrower’s Loan Accounts, together with any and all additional charges added
thereto, the Bank shall, upon the occurrence and continuance of any of the
above-described Events of Default and after any applicable period of cure has
expired, have the following rights and remedies:

 

13.1     Bank may at any time setoff against all deposits, monies, securities,
credits, or property, now or hereafter in the possession, custody, safekeeping
or control of Bank, and apply the same to the Obligations.

 

13.2     The Bank may at any time enter upon the property of the Borrower and
remain upon such property for so long as is reasonably necessary without being
liable, unless due to the Bank's gross negligence or willful misconduct, for any
prosecution or damage therefor, and take complete peaceful possession of the
Collateral and remove same at the election of the Bank.

 

13.3     The Bank may exercise all the rights and remedies of a secured party
under the Uniform Commercial Code of The Commonwealth of Massachusetts (M.G.L.
c. 106) . The Bank may at any time, in its discretion, transfer other property
constituting Collateral into its own name or that of its nominee, and receive
the income thereon and hold the same as security for liabilities, or apply it to
principal or interest due on liabilities.

 

13.4     The Bank may enforce the provisions of this Agreement by legal
proceedings for the specific performance of any covenant or agreement contained
herein, or for the enforcement of any other appropriate, legal or equitable
remedy, and may recover damages caused by any breach by the Borrower of the
provisions of this Agreement, including court costs, reasonable attorneys' fees,
and other costs and expenses incurred in enforcing the Obligations of this
Agreement or the notes referred to above.

 

18

 



--------------------------------------------------------------------------------

13.5     The Bank, to the extent Borrower could legally do so, may use all
trademarks, service marks, trade names, trade styles, logos, goodwill, trade
secrets, franchises, licenses and patents which the Borrower now has or may
hereafter acquire, including the following rights:

 

 

a.

the rights in said marks, name, styles, logos and goodwill acquired by the
common law of the United States or of any state thereof or under the law of any
foreign nation, organization, or subdivision thereof;

 

 

b.

the rights acquired by registrations of said marks, names, styles and logos
under the statute of any foreign country, or the United States, or any state or
subdivision thereof;

 

 

c.

the rights acquired in each and every form of said mark, name, style and logo as
used by the Borrower notwithstanding that less than all of such form would be
registered and notwithstanding the form of said mark, name and style;

 

 

d.

the right to use or license any party to the use of all or any of said marks,
names, styles, logos and goodwill in connection with the sale of goods and/or
the rendering of services in the conduct of services advertising, promotion and
the like anywhere in the world;

 

 

e.

the right to use said marks, names, styles, logos and goodwill either in
connection with or entirely independent from the Collateral;

 

 

f.

the right to assign, transfer and convey a partial interest or the entire
interest in any one or more of said marks, names, styles or logos;

 

 

g.

the right to seek registration, foreign or domestic, of any of said marks,
names, styles or logos which were not registered as of the date hereof or
registered subsequently;

 

 

h.

the right to prosecute pending trademark applications for foreign or domestic
registration (federal or state) of any of said marks, names, styles or logos.

 

13.6     Upon the occurrence and continuing of an Event of Default and upon the
acceleration of the Principal Sum, the Borrower hereby irrevocably appoint the
Bank the true and lawful attorney of the Borrower with full power of
substitution, coupled with an interest, to act in the name of the Bank but at
the sole expense of the Borrower, (a) to demand, collect, receive payment of,
receipt for, settle, compromise or adjust, and give discharges and releases in
respect of the Borrower’s accounts receivable (the “Accounts Receivable”); (b)
to commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to collect the Accounts Receivable or any
of them and to enforce any other rights in respect thereof or in respect of the
goods which have given rise thereto; (c) to defend any suit, action or
proceeding brought against the Borrower in respect of any Account Receivable or
the

 

19

 



--------------------------------------------------------------------------------

goods which have given rise thereto; (d) to settle, compromise or adjust any
suit, action or proceeding described in clause (b) or (c) above and, in
connection therewith, to give such discharges or releases as the Bank may deem
appropriate; (e) to endorse checks, notes, drafts, acceptances, money orders,
bills of lading, warehouse receipts or other instruments or documents evidencing
or securing the Accounts Receivable or any of them; (f) to receive, open and
dispose of all business mail addressed to Borrower to such address, care of the
Bank, as the bank may designate; and (g) generally to sell, assign, transfer,
pledge, make any agreement in respect of or otherwise deal with an Account
Receivable, the Collateral or goods which have given rise thereto as fully and
completely as though the Bank were the absolute owner thereof for all purposes,
until the Obligations have been paid in full. The Bank may at its option
transfer at any time to itself or to its nominee any securities held as
Collateral hereunder and receive the income thereon and hold the same as
Collateral hereunder, and may at any time notify the Account Debtors on any
Accounts Receivable or the obligor on any other Collateral of the Bank’s
security interest therein and instruct such Account Debtors and Borrower to make
all future payments thereon to the Bank, until the Obligations are paid in full.

 

13.7     Any Collateral repossessed by the Bank under or pursuant to Section
13.2, and any other Collateral whether or not so repossessed by the Bank, may be
sold, assigned, leased or otherwise disposed of under one or more contracts or
as an entirety, and without the necessity of gathering at the place of sale the
property to be sold, and in general in such manner, at such time or times, at
such place or places and on such terms as the Bank may, in compliance with any
mandatory requirements of applicable law, determine to be commercially
reasonable. Any of the Collateral may be sold, leased or otherwise disposed of,
in the condition in which the same existed when taken by the Bank or after any
overhaul or repair which the Bank shall determine to be commercially reasonable.
Any such disposition which shall be a private sale or other private proceeding
permitted by such requirements shall be made upon not less than 10 days' written
notice to the Borrower specifying the time at which such disposition is to be
made and the intended sale price or other consideration therefor, and shall be
subject, for the 10 days after the giving of such notice, to the right of the
Borrower or any nominee of the Borrower to acquire the Collateral involved at a
price or for such other consideration at least equal to the intended sale price
or other consideration so specified.

 

13.8 Any surplus then remaining after the sale, assignment, lease or disposition
of the Collateral shall be paid to the Borrower.

 

13.9     The powers conferred on the Bank by this Agreement are solely to
protect the interest of the Bank and shall not impose any duty upon the Bank to
exercise any such power, and if the Bank shall exercise any such power, it shall
be accountable only for amounts that it actually receives as a result thereof
and shall not be responsible to the Borrower except for willful misconduct or
gross negligence. The Bank shall be under no obligation to take steps necessary
to preserve rights in any Collateral against prior parties but may do so at its
option. At its option, and upon the occurrence and continuance of an Event of
Default, the Bank may discharge any taxes, liens, security interest or other
encumbrances to which any Collateral is at any time subject, and may, upon the
failure of the Borrower so to do, purchase insurance on any Collateral and pay
for the repair, maintenance or preservation thereof, and the Borrower agree to
reimburse the Bank on demand for any reasonable payments made or expenses
incurred by the

 

20

 



--------------------------------------------------------------------------------

Bank pursuant to the foregoing authorization, and authorizes the Bank to charge
the Loan Account for the amount of such payments or expenses. The Bank may take
control of any proceeds of Collateral to which the Bank is entitled hereunder or
under applicable law. The foregoing provisions of this Section 13 shall only be
applicable upon the occurrence of an uncured Event of Default.

 

14.

WAIVERS.

 

The Borrower waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered, or any action taken in reliance hereon, and all other demands and
notice of any description. With respect to liabilities and Collateral, the
Borrower assents to any extension or postponement of the time of payment or any
other indulgence to any substitution, exchange or release of Collateral, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payments thereon and the settlement thereof, all in
such manner and at such time or times as the Bank may deem advisable. The Bank
shall have no duty as to the collection of Collateral beyond reasonable care and
protection, or any income thereon, nor as to the preservation of rights against
prior parties, or as to the preservation of any rights pertaining thereto beyond
the safe custody thereof. The Bank may exercise its rights with respect to
Collateral without resorting or regard to other Collateral or sources of
reimbursement for liability. The Bank shall not be deemed to have waived any of
its rights upon or under liabilities or Collateral, unless such waiver be in
writing and signed by the Bank. No delay or omission on the part of the Bank in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion. All rights and remedies of the Bank on liabilities
or Collateral, whether evidenced hereby or by any other instrument or papers,
shall be cumulative and may be exercised singularly or concurrently.

 

15.

MISCELLANEOUS.

 

15.1     Uniform Commercial Code Applicable. To the extent applicable, the
Uniform Commercial Code of The Commonwealth of Massachusetts shall govern the
security interest provided for herein. In connection therewith, the Borrower
shall take such steps and execute and deliver such financing statements and
other papers as the Bank may from time to time request. If, by reason of
location of Collateral or otherwise, the creation, validity or perfection of the
security interest provided for herein are governed by the law of a jurisdiction
other than Massachusetts, the Borrower shall take such steps and execute and
deliver such papers as the Bank may from time to time request to comply with the
Uniform Commercial Code and such other laws of other states as are appropriate.

 

15.2     Amendments, Etc. No amendment, modification, termination, or waiver of
any provision of any Loan Document to which the Borrower is a party, nor consent
to any departure by the Borrower from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by the party against whom enforcement of such amendment, modification,
termination or waiver is sought. Any such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.

 

21

 



--------------------------------------------------------------------------------

15.3     Notices, Etc. All notices and other communications provided for under
this Agreement and under the other Loan Documents to which the Borrower is a
party shall be in writing (including telegraphic, telex, and facsimile
transmissions) and mailed or transmitted or delivered:

 

if to the Borrower, at its address at:

 

 

213 Court Street

 

Suite 701

 

Middletown, CT 06457

 

Attn: Kevin R. Hoben, Its President

 

and Chief Executive Officer

 

With a copy to:

 

 

Timothy Scanlan, Legal Counsel

 

Omega Flex, Inc.

 

213 Court Street

 

Suite 701

 

Middletown, CT 06457

 

And if to the Bank, at its address at:

 

 

Sovereign Bank

 

115 Asylum Street

 

Hartford, CT 06103

 

Attn: Helena O’Reilly, Senior Vice President

 

with a copy to:

 

Paul M. Maleck, Esq.

Doherty, Wallace, Pillsbury & Murphy, P.C.

One Monarch Place, 19th Floor

Springfield, MA 01144

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section. Except as is otherwise provided in this Agreement, all such
notices and communications shall be effective when deposited in the mails or
delivered to the telegraph company, or sent, answerback received, respectively,
addressed as aforesaid.

 

15.4     No Waiver. No failure or delay on the part of the Bank in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy hereunder. The rights and remedies provided

 

22

 



--------------------------------------------------------------------------------

herein are cumulative and are not exclusive of any other rights, powers,
privileges, or remedies, now or hereafter existing, at law or in equity or
otherwise.

 

15.5     Survival. All representations, warranties, covenants, and agreements
contained herein shall survive the execution and delivery of this Agreement, the
Note and any other agreements or documents required for this transaction and
shall continue in force until the Loans are no longer outstanding.

 

15.6     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower and the Bank and their respective successors and
assigns, except that the Borrower may not assign or transfer any of its rights
under any Loan Document to which the Borrower is a party without the prior
written consent of the Bank.

 

15.7     Costs, Expenses, and Taxes. The Borrower agrees to pay on demand all
costs and expenses, incurred by the Bank in connection with the preparation,
execution, delivery and filing of the Loan Documents, and of any amendment,
modification, or supplement to the Loan Documents. The Borrower agrees to pay
all such costs and expenses, including court costs, incurred in connection with
enforcement of the Loan Documents, or any amendment, modification, or supplement
thereto, whether by negotiation, legal proceedings, or otherwise. In addition,
the Borrower shall pay any and all stamp and other taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing, and
recording of any of the Loan Documents and the other documents to be delivered
under any such Loan Documents, and agree to hold the Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees. The Bank may also, in its sole
and absolute discretion and without notice or demand, pay any amount which the
Borrower has failed to pay or perform any act which the Borrower has failed to
perform under this Loan Agreement. In such event the costs, disbursements,
expenses and reasonable counsel fees thereof, together with interest thereon
from the date the expense is paid or incurred, at the highest interest rate
allowed under this Loan Agreement shall be (i) added to the Obligations, (ii)
payable on demand to the Bank and (iii) secured by the Collateral. Nothing
herein contained shall obligate the Bank to make such payments nor shall the
making of one or more such payments constitute (i) an agreement on the Bank's
part to take any further or similar action; or (ii) a waiver of any Event of
Default under this Loan Agreement. This provision shall survive termination of
this Agreement.

 

15.8     Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

 

15.9     Indemnity. The Borrower hereby agrees to defend, indemnify, and hold
the Bank harmless from and against any and all claims, damages, judgments,
penalties, costs, and expenses (including reasonable attorney fees and court
costs now or thereafter arising from the aforesaid enforcement of this clause)
arising directly or indirectly from the activities of the Borrower, its
predecessors in interest, or third parties with whom it has a contractual
relationship, or arising directly or indirectly from the violation of any
environmental protection, health, or safety law, whether such claims are
asserted by any governmental agency or any other

 

23

 



--------------------------------------------------------------------------------

person except for those arising from gross negligence or intentional misconduct
caused by Bank. This indemnity shall survive termination of this Agreement.

 

15.10   Governing Law. This Agreement and the Loan Documents shall be governed
by, and construed in accordance with the laws of the Commonwealth of
Massachusetts.

 

15.11   Severability of Provision. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

15.12   Captions, Counterparts and Modifications. The captions of this Agreement
are for convenience only and shall not affect the construction hereof. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original, but may not be terminated or modified orally.

 

15.13.  Third Party Purchaser. Bank shall have the unrestricted right at any
time or from time to time, and without Borrower’s (or any Guarantor’s) consent,
to sell, assign, endorse, or transfer all or any portion of its rights and
obligations hereunder to one or more banks or other entities (each, an
“Assignee”) and, Borrower (and each Guarantor) agrees that it shall execute, or
cause to be executed such documents including without limitation, amendments to
this Agreement and to any other documents, instruments and agreements executed
in connection herewith as Bank shall deem necessary to effect the foregoing. In
addition, at the request of Bank and any such Assignee, Borrower shall issue one
or more new promissory notes, as applicable, to any such Assignee and, if Bank
has retained any of its rights and obligations hereunder following such
assignment, to Bank, which new promissory notes shall be issued in replacement
of, but not in discharge of, the liability evidenced by the note held by Bank
prior to such assignment and shall reflect the amount of the respective
commitments and loans held by such Assignee and Bank after giving effect to such
assignment. Upon the execution and delivery of appropriate assignment
documentation, amendments and any other documentation required by Bank in
connection with such assignment, and the payment by Assignee of the purchase
price agreed to by Bank and such Assignee, such Assignee shall be a party to
this Agreement and shall have all of the rights and obligations of Bank
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by Bank pursuant to the assignment documentation
between Bank and Assignee, and Bank shall be released from its obligation
hereunder and thereunder to a corresponding extent.

 

15.14.  Participation. Bank shall have the unrestricted right at any time and
from time to time, and without the consent of or notice to Borrower (or any
Guarantor), to grant to one or more institutions or other persons (each a
“Participant”) participating interests in Bank’s obligations to lend hereunder
and/or any or all of the loans held by Bank hereunder. In the event of any such
grant by Bank of a participating interest to a Participant, whether or not upon
notice to Borrower, Bank shall remain responsible for the performance of its
obligations hereunder and Borrower shall continue to deal solely and directly
with Bank in connection with Bank’s rights

 

24

 



--------------------------------------------------------------------------------

and obligations hereunder. Bank shall furnish any information concerning
Borrower in its possession from time to time to any prospective assignees and
Participants, provided that Bank shall require any such prospective assignee or
Participant to maintain the confidentiality of such information.

 

15.15.  Replacement Documents. Upon receipt of an affidavit of an officer of
Bank as to the loss, theft, destruction or mutilation of the Note or any other
security document(s) which is not of public record and, in the case of any such
loss, theft, destruction or mutilation, upon surrender and cancellation of such
Note or other document(s), the Borrower will issue, in lieu thereof, a
replacement Note or other document(s) in the same principal amount thereof and
otherwise of like tenor.

 

15.17.  Federal Reserve. Bank may at any time pledge, endorse, assign, or
transfer all or any portion of its rights under the Loan Documents including any
portion of the Note to any of the twelve (12) Federal Reserve Banks organized
under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341. No such
pledge or enforcement thereof shall release Bank from its obligations under any
of the Loan Documents.

 

15.16   Jury Trial Waiver. THE BANK AND THE BORROWER HEREBY WAIVES TRIAL BY JURY
IN ANY ACTION, PROCEEDING, CLAIM, OR COUNTERCLAIM, WHETHER IN CONTRACT OR TORT,
AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR
THE LOAN DOCUMENTS. NO OFFICER OF THE BANK HAS AUTHORITY TO WAIVE, CONDITION, OR
MODIFY THIS PROVISION.

 

 

THIS AGREEMENT INTENTIONALLY ENDS HERE

 

25

 



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereunto set their hands and seals to this
Agreement the day and year first above written.

 

 

 

 

THE BORROWER:

 

 

OMEGA FLEX, INC.

 

 

 

 

 

 

 

By:

/s/ Paul J. Kane

Witness

 

Its Vice President–Finance

 

 

and Chief Financial Officer

 

 

Paul J. Kane

 

 

 

 

 

 

 

 

 

 

 

SOVEREIGN BANK

 

 

 

 

 

 

 

By:

/s/ Helena O’Reilly

Witness

 

Its Senior Vice President,

 

 

Helena O’Reilly

 

 

 

 

 

 

 

 

 

 

 

26

 



--------------------------------------------------------------------------------

                

 

SCHEDULE A

SECURED PARTY: SOVEREIGN BANK

DEBTOR: OMEGA FLEX, INC.

 

a. All goods, fixtures, inventory, furnishings, equipment, machinery, chattels,
accounts, accounts receivables, documents, instruments, payment rights,
software, license fees, commercial deposit accounts, letter of credit rights,
chattel paper and general intangibles, including payment intangibles and
supporting obligations now owned or hereafter acquired by the Debtor, all
renewals or replacements thereof, articles in substitution thereof and parts
therefor; all accessories, proceeds and profits thereof, including insurance
proceeds; and all of the estate, right, title and interest of the Debtor;
wherever located, in and to all personal property of any nature whatsoever, now
owned or hereafter acquired.

 

Nothing contained herein, however, shall obligate the Secured Party to perform
any obligations of the Debtor unless it so chooses.

 

b. All rents, incomes, profits, revenues, royalties, bonuses, rights, accounts,
contract rights, general intangibles and benefits under any and all leases or
tenancies now existing or hereafter created on all of the premises where the
Debtor now or hereafter conducts its business (the "Premises"), or any part
thereof with the right to receive and apply the same to the obligations of the
Debtor to the Secured Party, and the Secured Party may demand, sue for and
recover such payments but shall not be required to do so.

 

c. All judgements, awards of damages and settlements hereafter made as a result
of or in lieu of any taking of the Premises or any part thereof or interest
therein under the power of eminent domain, or for any damage (whether caused by
such taking or otherwise) to the Premises or the improvements thereon or any
part thereof or interest therein, including any award for change of grade of
streets.

 

d. All of Debtor's right, title and interest in any and all claims to rebates,
refunds, and abatements of real estate taxes pertaining to the Premises, or any
portion thereof, with respect to tax periods arising at any time prior to the
discharge hereof even though such taxes may relate to periods before the
execution hereof, which rebates, refunds and abatements shall in the case of a
default hereunder be applied to the obligations.

 

e. All other personal property of the Debtor which constitutes equipment or
other goods located at the Premises or any part thereof.

 

f. All proceeds of the conversion, voluntary or involuntary, of any of the
foregoing into cash or liquidated claims.

 

All terms used herein which are defined in Article 1 or Article 9 of the Uniform
Commercial Code, as enacted in Connecticut, shall have the meaning given therein
unless otherwise defined.

 

27

 



--------------------------------------------------------------------------------

SCHEDULE 8.5

 

Other Agreements

 

1.   Promissory Note of Mestek, Inc., in the principal amount of approximately
$3.25 million payable to Borrower on or before October 31, 2010.

2.   Lease Agreement dated February 2, 1996 between Exton Properties, LLC (as
assignee) and Omega Flex, Inc.

3.   Sublease dated April 2, 2007 between Middlesex Mutual Assurance Company and
Omega Flex, Inc.

 

 

28

 



--------------------------------------------------------------------------------

SCHEDULE 8.6

 

 

1.

Borrower is a defendant in 14 cases brought by several insurance companies as
subrogees, alleging property damage proximately caused by the Borrower’s
products. The claims range from $77,000 to approximately $1,000,000. The claims
are covered by Borrower’s insurance policies, with deductibles ranging from
$25,000 to $2,000,000. The Borrower has good defenses to these claims, and
intends to vigorously defend against the claims.

 

 

 

29

 



 